                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

Byron Rivers,                    )                Case No. 4:18-cv-03252-DCC
                                 )
                    Plaintiff,   )
                                 )
v.                               )                            ORDER
                                 )
State of South Carolina,         )
                                 )
                    Defendant.   )
________________________________ )

       This matter is before the Court on Plaintiff’s Complaint and Amended Complaint

alleging violations of his civil rights pursuant to 42 U.S.C. § 1983. ECF Nos. 1, 9. In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter

was referred to United States Magistrate Judge Thomas E. Rogers, III, for pre-trial

proceedings and a Report and Recommendation (“Report”). On February 7, 2019, the

Magistrate Judge issued a Report recommending that the Complaint be summarily

dismissed. ECF No. 13. Plaintiff was advised of his right to file objections. Plaintiff failed

to file objections to the Report, and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or
recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of

the Magistrate Judge. This action is DISMISSED without prejudice and without issuance

of service of process. Plaintiff has been previously notified of his deficiencies, has been

given an opportunity to amend his complaint, and has availed himself of that opportunity.

See Goode v. Cent. Va. Legal Aid Soc'y, Inc., 807 F.3d 619 (4th Cir. 2015); Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir. 1993); see also Grady

v. White, No. 16-7722, 2017 WL 1437235 (4th Cir. April 24, 2017) (dismissing without

remand because district court previously afforded Plaintiff the chance to amend his

complaint).

              IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
March 22, 2019
Spartanburg, South Carolina




                                             2
                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            3
